 

 

ease 2:17-cv-00944-JB-JHR Documem 27 Filed 10/29/18 Y§g§g@i@

UN|TED STATES DlSTl:ll£`/`T COURT
ALBUC}UERQL_!E, l\l§§W MEX§CO

IN THE UNITED sTATEs DISTRICT COURT UCT 2 9 2018

FORTHE DISTRICT OFNEW MEXICO z ` ' " ' "

DAVALOUS JAMON BROWN,

Plaintiff,

V.

LAS CRUCES POLICE DEPARTMENT, CITY OF;
DONA ANA COUNTY SHERIFF DEPARTMENT;
DONA ANA COUNTY DETENTION CENTER; et al;

Defendants.

CLERK

No. CV 17-944 JB/JHR

ORDER OF DISMISSAL WITH PREJUDICE

THIS MATTER having come before the Court on the Joz`nt Motion to Dz`smiss with

Prejudice (Doc. 26) to dismiss the instant matter With prejudice; the Court having reviewed its file

and being otherwise sufficiently advised in the premises, FINDS that the Motion is Well-taken and

should be granted

IT IS THEREFORE ORDERED that all of Plaintiff’ s claims Dona Ana County and Deputy

Chase Thouvenell in this case be, and hereby are, DISMISSED WITH PREJUDICE.

 
     
 
   

d . ‘!l

‘ ED STATES D

  
 

 

s ICT JUDGE

 

 

_i_iim

_ Case 2:17-CV-00944-.]B-.]HR Document 27 Filed 10/29/18 Page 2 of 2

Respectfully submitted,

HOLT MYNATT MARTiNEZ P.C.

BYAAMMA `

/DAMLAN L MARTrNEz /
/.N M State Bar N0.14678

P.O. Box 2699

Las Cruces, NM 88004-2699
(575) 524-8812

dlm@hmm~law.com

DAVALOUS JAMON BROWN, pro se

k /? ’) L,y';/

~/ '
Davalous Ja{non Brown (#80798)
Northeast New Mexico Detention Facility
185 Dr. Michael Jenkins Road

Clayton, NM 88415

 

Order Granting Motion to Dismiss
Page 2 of 2

 

